Exhibit 10.1
ESCROW AGREEMENT
This ESCROW AGREEMENT (“Escrow Agreement”) is made and entered into as of the
22nd day of July, 2009 by and among LSI ACQUISITION INC., an Ohio corporation
(“LSI”), KEVIN A. KELLY, CRAIG A. MILLER and DAVID T. FEENEY (each a
“Shareholder” and collectively, the “Shareholders”) and U.S. BANK, NATIONAL
ASSOCIATION, as escrow agent (the “Escrow Agent”). Capitalized terms not
otherwise defined herein shall have the meanings assigned such terms in the
Purchase Agreement (as defined below).
BACKGROUND
WHEREAS, pursuant to the terms of a Purchase and Sale Agreement (the “Purchase
Agreement”) dated as of even date herewith LSI purchased substantially all of
the assets of ADL Technology Inc., an Ohio corporation, and ADL Engineering
Inc., an Ohio corporation (collectively, the “Companies”) in exchange for cash
and LSI Common Shares;
WHEREAS, promptly upon closing of the transactions contemplated by the Purchase
Agreement, the Companies have distributed to the Shareholders the Escrow Shares
with each Shareholder receiving a proportional amount of such LSI Common Shares,
which percentage interest is set forth on Exhibit A attached hereto (each a
“Percentage Interest” and collectively, the “Percentage Interests”); and
WHEREAS, under the terms of the Purchase Agreement, LSI, the Companies and the
Shareholders agreed that One Million Three Hundred Seventy-Two Thousand
Sixty-Two (1,372,062) LSI Common Shares (the “Escrow Shares”) issued to the
Shareholders pursuant to the Purchase Agreement shall be held in escrow pursuant
to the terms of this Escrow Agreement, to be released, subject to the terms of
this Escrow Agreement, on or before the second anniversary of the date of this
Escrow Agreement (the “Termination Date”), and to serve, in the interim, as
security to LSI for the obligations of the Shareholders and the Companies under
the Purchase Agreement.
NOW, THEREFORE, in consideration of the mutual covenants set forth below and
other good and valuable consideration, the parties hereto agree as follows:
1. Designation and Delivery. LSI and Shareholders hereby designate U.S. Bank,
National Association, as “Escrow Agent” under this Escrow Agreement. LSI and the
Shareholders have delivered to the Escrow Agent a copy of the Purchase
Agreement, which agreement is attached hereto as Exhibit B. LSI, in accordance
with the terms of Sections 2.5(b) and 2.5(c) of the Purchase Agreement, hereby
delivers to the Escrow Agent certificates in the name of each Shareholder
evidencing the Escrow Shares (the “Deposit”). Each Shareholder hereby delivers
to the Escrow Agent duly executed stock powers (the “Stock Transfer Powers”) of
such Shareholder covering his portion of the Escrow Shares, as determined by
such Shareholder’s Percentage Interest as set forth on Exhibit A. The parties
hereto agree that, for the purposes of this Escrow Agreement, the Shareholders
shall be deemed to be acting as one person and that any consent required to be
given by the Shareholders or act taken by or on behalf of the Shareholders shall
only be effective if given or taken by all three Shareholders. The distribution
of any or all of the Escrow Shares to the Shareholders or to LSI shall be made
from the Escrow Shares registered in the name of the respective Shareholders on
a pro rata basis, based on the respective Percentage Interests of each such
Shareholder.

 

 



--------------------------------------------------------------------------------



 



2. Cash Portion of Escrow Fund. The Escrow Agent shall cause all stock
dividends, distributions in the form of securities (including shares distributed
in a stock split), proceeds from any sale or liquidation, or other income
(excluding cash dividends paid or payable) earned on or with respect to the
Escrow Shares and received by the Escrow Agent, to be added to the Deposit. Such
deposited dividends, distributions, proceeds or other income (excluding cash
dividends), together with the Deposit, shall constitute the “Escrow Fund” to be
distributed as provided in Section 7 hereof. Notwithstanding the foregoing, any
and all cash dividends earned on or with respect to the Escrow Shares and
received by the Escrow Agent shall be paid promptly to the Shareholders in
accordance with their Percentage Interests and shall not become part of the
Escrow Fund in accordance with their respective Percentage Interests; provided
however, that after the receipt by the Escrow Agent of a Notice of Claim, all
cash dividends earned on or with respect to those Escrow Shares that would be
required to satisfy the indemnity claim set forth in such Notice of Claim, if
the same were to be resolved in favor of LSI, shall be added to the Deposit to
provide further security to LSI until resolution of such Notice of Claim (at
which time such cash dividends shall be released to the Shareholders from the
Escrow Fund to the extent not required to satisfy the indemnity claim
represented by the Notice of Claim). Upon written request of the Shareholders,
the Escrow Agent shall sell all or a portion of the Escrow Shares pursuant to
instructions providing the number of Escrow Shares to be sold and any other
conditions applicable to the sale of such Escrow Shares; provided that the
Escrow Agent shall have received from counsel to the Shareholders a legal
opinion providing that such sale is registered or exempt from registration under
applicable securities laws. The proceeds of such sale shall become part of the
Escrow Fund to be distributed as provided in Section 7 hereof. The Escrow Agent
will invest the cash portions of the Escrow Fund that are not distributed
pursuant to the terms of this Escrow Agreement in money market funds rated AAA
or better which are authorized to invest in short term securities issued, or
guaranteed as to principal and interest, by the U.S. Government and repurchase
agreements with respect to such securities (including any money market fund
managed by the Escrow Agent and any of its affiliates) (collectively, the
“Permitted Investments”) as directed by the Shareholders in writing.
3. Escrow Agent as Custodian; Expenses. The Escrow Agent, for all purposes of
this Escrow Agreement, shall be treated as and considered legally a custodian.
Except as otherwise provided herein and in the Purchase Agreement, each
Shareholder shall retain all of his rights as a stockholder of LSI while the
Escrow Shares are held in escrow hereunder, including the right to vote such
Escrow Shares. The Escrow Agent shall be entitled to rely conclusively upon all
written notices provided pursuant to Section 7 and may assume the genuineness of
all signatures and documents and the authority of all signatories. Except for
its obligation to keep the Escrow Fund safely in its custody (subject to the
terms and provisions of this Escrow Agreement), the Escrow Agent shall have no
liability except for gross negligence or willful misconduct in the performance
of its duties under this Escrow Agreement for any action taken (or omission) in
good faith.

 

- 2 -



--------------------------------------------------------------------------------



 



4. Escrow Account Statements. The Escrow Agent is hereby authorized to execute
purchases and sales of Permitted Investments through the facilities of its own
trading or capital markets operations or those of any affiliated entity. The
Escrow Agent shall send statements to LSI and the Shareholders on a monthly
basis reflecting activity in the Escrow Fund for the preceding month. In doing
so, the Escrow Agent may provide a statement containing information regarding
any deposits and disbursements and a separate statement reflecting the
investment detail, including the balance, purchases, sales, and interest
postings. However, absent a specific request by either LSI or the Shareholders
to the contrary, no statement need be rendered pursuant to this Escrow Agreement
if no activity occurred for such month. LSI and the Shareholders each
acknowledge and agree that the delivery of the escrowed property is subject to
the sale and final settlement of investments described herein. Proceeds of a
sale of investments will be delivered on the business day on which the
appropriate instructions are delivered to the Escrow Agent if received prior to
the deadline for same day sale of such investments. If such instructions are
received after the applicable deadline, proceeds will be delivered on the next
succeeding business day.
The Shareholders and LSI acknowledge that regulations of the Comptroller of the
Currency grant them the right to receive brokerage confirmations of security
transactions as they occur. They specifically waive such notification to the
extent permitted by law and knowledge that they will receive periodic cash
transaction statements, which will detail all investment transactions.
5. Compensation of the Escrow Agent. The Escrow Agent shall be entitled to
reasonable fees and reimbursement for reasonable expenses including, but not by
way of limitation, the reasonable fees and costs of attorneys or agents which it
may find necessary to engage in performance of its duties hereunder, in
accordance with the fee schedule attached hereto as Exhibit C; provided,
however, the Escrow Agent shall to the extent practicable give reasonable prior
written notice to Shareholders and LSI of its intention to engage counsel. Such
fees and expenses shall, to the extent required to be paid at the Closing, be
paid at the Closing, and any remaining amounts shall be invoiced on an annual
basis and in each case shall be paid one half by LSI and one half by the
Shareholders. The Escrow Agent shall have, and is hereby granted, a prior lien
upon any property, cash or assets of the Escrow Fund, with respect to its unpaid
fees and nonreimbursed expenses, superior to the interests of any other persons
or entities, and shall be entitled and is hereby granted the right to set off
and deduct any unpaid fees and/or nonreimbursed expenses from amounts on deposit
in the Escrow Fund. To the extent that the Escrow Agent exercises such right of
set off and deducts a portion of the Escrow Fund to pay its fees and expenses
under this Section 5, and to the extent that such deduction results from a
failure by LSI to timely pay one-half of such fees and expenses to the Escrow
Agent as required hereunder, LSI shall promptly reimburse the Shareholders in
cash for the full amount of such set off and deduction that was attributable to
LSI’s failure to pay.
6. Resignation; Disagreements.
(a) The Escrow Agent may resign from all further duties and liabilities
hereunder as escrow agent by giving to the Shareholders and LSI written notice
of such resignation at least sixty (60) days prior to the effective date
thereof, or such shorter notice as the Shareholders and LSI may accept as
sufficient. The Shareholders and LSI shall have the power by mutual agreement at
any time to remove the Escrow Agent and to appoint a new escrow agent. In the
event of the Escrow Agent’s resignation or removal as aforesaid, the
Shareholders and LSI may (by mutual agreement) appoint a new escrow agent to
serve as Escrow Agent hereunder, and, failing such appointment, the retiring
escrow agent may apply to any court of competent jurisdiction in the State of
Ohio for the appointment of a new escrow agent to serve as Escrow Agent
hereunder. Upon the appointment of a new escrow agent and such new escrow
agent’s acceptance as Escrow Agent hereunder, the Escrow Agent shall transfer
the Escrow Fund to such new escrow agent serving as Escrow Agent hereunder.

 

- 3 -



--------------------------------------------------------------------------------



 



(b) In the event of any disagreement between the other parties hereto resulting
in adverse claims or demands being made in connection with the Escrow Fund or in
the event that Escrow Agent is in doubt as to what action it should take
hereunder, the Escrow Agent shall be entitled to (i) interplead all of the
assets held hereunder into a court of competent jurisdiction, and thereafter be
fully relieved from any and all liability or obligation with respect to such
interpleaded assets or (ii) retain the Escrow Fund until the Escrow Agent shall
have received (A) a final non-appealable order of a court of competent
jurisdiction directing delivery of the Escrow Fund, or (B) a written agreement
executed by both Shareholders and LSI hereto directing delivery of the Escrow
Fund, in which event the Escrow Agent shall disburse the Escrow Fund in
accordance with such order or agreement. Any court order shall be accompanied by
a legal opinion by counsel for the party or parties seeking distribution of the
Escrow Fund reasonably satisfactory to Escrow Agent to the effect that the order
is final and non-appealable. The Escrow Agent shall act on such court order and
legal opinion without further question or delay.
7. Termination and Distribution of Escrow Fund.
(a) Except as set forth in Section 7(d) and in Section 8, this Escrow Agreement
shall terminate upon the earlier of (i) the Termination Date or (ii) the date
upon which the Escrow Agent shall have distributed or released all of the Escrow
Fund as provided herein.
(b) If, on or prior to the Termination Date, LSI has not delivered to the Escrow
Agent and the Shareholders a Notice of Claim (as defined in Section 7(f) below)
with respect to the Escrow Fund, the Escrow Fund shall be promptly released and
delivered in its entirety to the Shareholders by the Escrow Agent, it being
agreed that to the extent the Escrow Fund includes LSI Common Shares such
release and delivery shall be accompanied by the return to each Shareholder of
such Shareholder’s original stock certificates for LSI Common Shares registered
in such Shareholder’s name and, in the case of any other property held by the
Escrow Agent in the Escrow Fund, the distribution shall be made to each
Shareholder in accordance with his Percentage Interest.
(c) If, on or prior to the Termination Date, LSI has delivered a Notice of Claim
to the Escrow Agent and the Shareholders, and the Shareholders have not disputed
such Notice of Claim in a writing addressed to the Escrow Agent and LSI within
fifteen (15) business days after receipt, the amount of the indemnity claim
specified in the Notice of Claim shall promptly be released and delivered to LSI
by the Escrow Agent. For purposes of determining the number of Escrow Shares to
be released to LSI pursuant to this Section 7(c) in satisfaction of indemnity
claims and the amount received by LSI in satisfaction of the indemnity claims,
the value of the Escrow Shares shall be based upon the average of the closing
sale price of LSI’s common stock as reported on the NASDAQ National Market
System (or such other market where LSI Common Shares may then be traded) for the
five (5) trading days immediately preceding the second trading day immediately
preceding the date on which the Escrow Shares (or portion thereof) are released.
The balance of the Escrow Fund not so released shall continue to be held in
escrow by the Escrow Agent pursuant to the terms of this Escrow Agreement.

 

- 4 -



--------------------------------------------------------------------------------



 



(d) If, on or prior to the Termination Date, LSI has delivered a Notice of Claim
to the Shareholders and the Escrow Agent and the Shareholders have disputed the
Notice of Claim in a writing delivered to the Escrow Agent and LSI within
fifteen (15) business days after receipt, the Escrow Agent shall retain that
portion of the Escrow Fund equal to the amount of the indemnity claim specified
in the Notice of Claim until the dispute is resolved by a final, binding and
non-appealable order of a court of competent jurisdiction or by agreement
between LSI and the Shareholders, even if the resolution of the dispute occurs
after the Termination Date, and shall distribute the portion so retained either
pursuant to joint written instructions from LSI and the Shareholders or pursuant
to such court order. For purposes of determining the number of Escrow Shares to
be retained under this Section 7(d) and Section 7(e) by the Escrow Agent upon
receipt of a Notice of Claim, the value of the Escrow Shares shall be based upon
the average of the closing sale price of LSI’s common stock as reported on the
NASDAQ National Market System (or other applicable market) for the five
(5) trading days immediately preceding the second trading day immediately
preceding the date on which the Escrow Agent receives notice from the
Shareholders that the Notice of Claim is being disputed.
(e) At 5:00 pm Eastern Time on January 22, 2011 or, if such day is not a
Business Day at 5:00 pm Eastern Time on the next Business Day thereafter (the
“Interim Release Date”), the Escrow Agent shall release Six Hundred Eighty Six
Thousand Thirty One (686,031) Escrow Shares (the “Interim Release Shares”) to
the Shareholders in accordance with their Percentage Interests; provided,
however, that if a Notice of Claim has been delivered to the Escrow Agent by LSI
prior to the Interim Release Date, the Escrow Agent shall release all of the
Interim Release Shares less the number of Escrow Shares having a value (as
determined in accordance with Section 7(c)) as of the Interim Release Date equal
to the amount of the indemnity claim specified in the Notice of Claim or, if the
Notice of Claim was disputed and later resolved for a lesser value, then less
the number of Escrow Shares having such lesser value as determined in accordance
with Section 7(c) as of the Interim Release Date. If a dispute exists with
respect to an indemnification claim referred to in a Notice of Claim delivered
prior to the Interim Release Date, once the dispute is resolved by a final,
binding and non-appealable order of a court of competent jurisdiction or by
agreement between LSI and the Shareholders, the Escrow Agent shall promptly
distribute to the Shareholders the portion of the Escrow Fund equal to the
lesser of: (i) the amount of indemnity claim specified in the disputed Notice of
Claim less the amount which is finally determined as due and owing to LSI (which
amount shall be released to LSI by the Escrow Agent), or (ii) the Interim
Release Shares.
(f) For purposes of this Escrow Agreement, a “Notice of Claim” is a written
notice by LSI to the Escrow Agent, with copies thereof to each Shareholder,
(i) stating that LSI is asserting a claim for indemnification in respect of the
Escrow Fund against the Shareholders pursuant to the indemnification provisions
contained in the Purchase Agreement, (ii) containing a reasonably detailed
description of the nature and basis of all such claims, and (iii) setting forth
in reasonable detail and with reasonable specificity LSI’s estimate of the
amount of monetary damages reasonably expected to be incurred in conjunction
with such claims for which indemnification is available to LSI under the
Purchase Agreement (taking into consideration, among other limitations, to the
extent applicable, the effect of the Threshold and the Indemnification Cap).

 

- 5 -



--------------------------------------------------------------------------------



 



(g) Any release or disbursement of Escrow Shares in accordance with this
Section 7 shall be made by delivering the original share certificates
representing such Escrow Shares to the designated party or parties. In the event
of disbursement to LSI, the Escrow Agent shall also deliver to LSI appropriate
Stock Transfer Powers, each completed with the amount of Escrow Shares being
disbursed to LSI by each Shareholder in accordance with his Percentage
Interests. Upon receipt thereof, LSI shall deliver to the Escrow Agent, as soon
as practicable thereafter, new share certificates relating to the balance of
Escrow Shares remaining in the hands of the Escrow Agent with respect to each
Shareholder in accordance with his Percentage Interests. Each Shareholder hereby
appoints the Escrow Agent as such Shareholder’s attorney-in-fact to act, in the
name, place and stead of such Shareholder, to (i) execute and complete
additional Stock Transfer Powers, (ii) to take any actions or exercising any
rights, powers or privileges that such Shareholder is entitled or required to
take or exercise under the terms of any of provisions of this Escrow Agreement
and (iii) to do or cause to be done any or all things necessary or, in the
determination of the Escrow Agent, desirable to observe or perform the terms,
conditions, covenants and agreements to be observed or performed by the
Shareholders to transfer their respective rights, title and interests in and to
LSI Common Shares held in escrow in accordance with this Escrow Agreement.
Notwithstanding anything to the contrary in this Escrow Agreement, a
disbursement of any Escrow Shares to LSI shall, if accompanied by delivery of
the original share certificates, be valid and shall have full force and effect
even in the absence of delivery of Stock Transfer Powers to LSI. Any
disbursement of Escrow Shares to LSI shall be deemed to be a redemption of such
Escrow Shares.
(h) If LSI at any time or from time to time effects a stock-split,
reclassification, reorganization, reverse reclassification, or other change in
the number of outstanding number of LSI Common Shares into a larger or smaller
number of shares, the number of Escrow Shares to be released pursuant to
Section 7 shall be proportionately adjusted.
8. Duties of Escrow Agent. The duties of the Escrow Agent under this Escrow
Agreement shall be entirely administrative and, except for a breach of its
obligation to keep the Escrow Fund safely in its custody (subject, however, to
the terms and conditions of this Agreement), the Escrow Agent shall not be
liable to any third party as a result of any action or omission taken or made by
it in performing its duties hereunder, if taken in good faith, except for gross
negligence, willful misconduct or fraud. LSI, on one hand, and the Shareholders,
on the other hand, shall severally (each being responsible for 50% of the
indemnity amount claimed by the Escrow Agent) indemnify, defend and hold
harmless the Escrow Agent from and against and reimburse the Escrow Agent for
any and all liability, costs and expenses the Escrow Agent may suffer or incur
by reason of its execution and performance of this Agreement except to the
extent caused by or arising out of the Escrow Agent’s gross negligence, willful
misconduct or fraud or except for a failure to comply with its obligation to
keep the Escrow Fund in its custody (subject, however, to the terms and
conditions of this Escrow Agreement). The Escrow Agent shall have no duties
except those which are expressly set forth herein, and, except as otherwise
expressly set forth herein, it shall not be bound by any notice of a claim, or
demand with respect thereto, or any waiver, modification, amendment, termination
or rescission of this Escrow Agreement, unless in writing received by it and
signed by the parties hereto and otherwise conforming to any requirements
contained herein.

 

- 6 -



--------------------------------------------------------------------------------



 



If the Escrow Agent shall find it necessary to consult with counsel of its own
choosing in connection with this Escrow Agreement, the Escrow Agent shall not
incur any liability for any action taken in good faith in accordance with such
advice except to the extent caused by or arising out of the Escrow Agent’s gross
negligence, willful misconduct or fraud or except for a failure to comply with
its obligation to keep the Escrow Funds in its custody (subject, however, to the
terms and conditions of this Agreement). The foregoing indemnification shall
survive termination of this Escrow Agreement.
The Escrow Agent is not a party to, and is not bound by, any other agreements
with the parties hereto regarding the subject matter hereof. In the event that
any of the terms and provisions of any other agreement (excluding any amendment
to this Escrow Agreement) between any of the parties hereto, conflict or are
inconsistent with any of the provisions of this Escrow Agreement, the terms and
provisions of this Escrow Agreement shall govern and control in all respects.
The Escrow Agent shall neither be responsible for, nor chargeable with,
knowledge of the terms and conditions of any other agreement, instrument or
document between the other parties hereto, in connection herewith, including
without limitation the Purchase Agreement. This Escrow Agreement sets forth all
matters pertinent to the escrow contemplated hereunder, and no additional
obligations of the Escrow Agent shall be inferred from the terms of this Escrow
Agreement or any other agreement. IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY (i) DAMAGES OR EXPENSES ARISING OUT OF THE
SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES WHICH RESULT FROM THE ESCROW
AGENT’S FAILURE TO ACT IN ACCORDANCE WITH THE STANDARDS SET FORTH IN THIS ESCROW
AGREEMENT, OR (ii) SPECIAL OR CONSEQUENTIAL DAMAGES, EVEN IF THE ESCROW AGENT
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
The Escrow Agent shall have the right to perform any of its duties hereunder
through agents, attorneys, custodians or nominees.
Any banking association or corporation into which the Escrow Agent may be
merged, converted or with which the Escrow Agent may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Escrow Agent shall be a party, or any banking association or corporation to
which all or substantially all of the corporate trust business of the Escrow
Agent shall be transferred, shall succeed to all the Escrow Agent’s rights,
obligations and immunities hereunder without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

 

- 7 -



--------------------------------------------------------------------------------



 



9. Notices. All notices, consents or other communications required or permitted
to be given under this Escrow Agreement shall be in writing and shall be deemed
given only if (i) delivered personally or (ii) sent by registered or certified
mail, postage prepaid, or (iii) sent by an internationally recognized overnight
courier service with next day delivery guaranteed and delivery charges prepaid,
or (iv) sent by confirmed facsimile with the original to follow by first class
mail, postage prepaid, as follows:

         
 
  If to the Shareholders:    David T. Feeney
5521 Kinvarra Court
Dublin, OH 43016
 
       
 
  with a copy to:   Bricker & Eckler LLP
100 South Third Street
Columbus, OH 43215
Attention: John W. Cook, III
Facsimile No.: (614) 227-2390
 
       
 
  If to LSI:   LSI Acquisition Inc.
10000 Alliance Road
Cincinnati, Ohio 45242
Attention: Ronald S. Stowell
Facsimile No.: (513) 791-0813
 
       
 
  with a copy to:   Keating Muething & Klekamp PLL
One East Fourth Street, Suite 1400
Cincinnati, Ohio 45202
Attention: Michael J. Moeddel, Esq.
Facsimile No.: (513) 579-6457
 
       
 
  If to Escrow Agent:   U.S. Bank, National Association
425 Walnut Street, 6th Floor
Cincinnati, Ohio 45202
Attention: William Sicking
Facsimile No.: (513) 632-5511

or to such other address as the addressee may have specified in a notice duly
given to the sender as provided herein. Such notice, request, demand, waiver,
consent, approval or other communication will be deemed to have been given as of
the date so delivered, mailed or received by facsimile transmission.
10. Ownership for Tax Purposes. Each Shareholder agrees that, for purposes of
federal and other taxes based on income, each Shareholder will be treated as the
owner of his proportion (based on his Percentage Interest) of the Escrow Shares
held in escrow and that each Shareholder will report all income, if any, that is
earned on, or derived from such Escrow Shares as his income in the taxable year
or years in which such income is properly includible and pay any taxes
attributable thereto.

 

- 8 -



--------------------------------------------------------------------------------



 



11. Amendment. No amendment or modification of this Escrow Agreement shall be
effective unless in writing and signed by the parties. This Escrow Agreement may
not be terminated except in a written document signed by the parties.
12. Parties in Interest. This Escrow Agreement shall bind, benefit, and be
enforceable by and against each party hereto and their successors, assigns,
heirs and personal representatives. Except as otherwise expressly authorized
herein or in the Purchase Agreement, no party shall in any manner assign any of
its rights or obligations under this Escrow Agreement without the express prior
written consent of the other parties; provided however, that LSI may assign its
rights hereunder to any permitted assignee of any of LSI’s rights under the
Purchase Agreement and such transferee shall be subject to LSI’s obligations
hereunder. No assignment or transfer permitted hereunder shall relieve or
release any such transferor from any liability or obligation hereunder.
13. No Waivers. No waiver with respect to this Escrow Agreement shall be
enforceable unless in writing and signed by the party against whom enforcement
is sought. Except as otherwise expressly provided herein, no failure to
exercise, delay in exercising, or single or partial exercise of any right, power
or remedy by any party, and no course of dealing between or among any of the
parties, shall constitute a waiver of, or shall preclude any other or further
exercise of the same or any other right, power or remedy.
14. Entire Agreement. This Escrow Agreement supersedes all prior agreements
among the parties with respect to its subject matter and constitutes (along with
the documents referred to in this Escrow Agreement, including the Purchase
Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter.
15. Severability. If any provision of this Escrow Agreement is construed to be
invalid, illegal or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto.
16. Counterparts. This Escrow Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall constitute an
original hereof, and it shall not be necessary in making proof of this Escrow
Agreement to produce or account for more than one original counterpart hereof.
Facsimile signatures shall be treated as original signatures and shall be
binding upon the parties.
17. Controlling Law; Forum Selection. This Escrow Agreement is made under, and
shall be construed and enforced in accordance with, the laws of the State of
Ohio applicable to agreements made and to be performed solely therein, without
giving effect to principles of conflicts of law. Each party hereto agrees that
it shall bring any action or proceeding in respect of any claim arising out of
or related to this Agreement or the transactions contained in or contemplated by
this Agreement, exclusively in the United States District Court for the Southern
District of Ohio or any Ohio state court sitting in Hamilton County, Ohio (the
“Chosen Courts”), and solely in connection with claims arising under this
Agreement or the transactions that are the subject of this Agreement: (i)
irrevocably submits to the exclusive jurisdiction of the Chosen Courts;
(ii) waives any objection to laying venue in any such action or proceeding in
the Chosen Courts; (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any party hereto; and
(iv) agrees that service of process upon such party in any such action or
proceeding shall be effective if notice is given in accordance with Section 9.
Each party hereto irrevocably waives any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

- 9 -



--------------------------------------------------------------------------------



 



18. Definitions. To the extent not specifically defined herein, all terms used
herein shall have the meanings ascribed to them in the Purchase Agreement. As
used in this Escrow Agreement the term “including” shall mean “including without
limitation.”
19. Patriot Act. To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account. For a non-individual person such as a business entity, a charity, a
Trust or other legal entity we will ask for documentation to verify its
formation and existence as a legal entity. We may also ask to see financial
statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.
20. WAIVER OF JURY. THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS ESCROW AGREEMENT.
[Remainder of Page Intentionally Left Blank; Signature Page to Follow]

 

- 10 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed, or caused their duly authorized
representatives to execute, this Escrow Agreement on the date first written
above.

         
 
  LSI:    
 
            LSI ACQUISITION INC.
 
            By: /s/ Ronald S. Stowell
 
     
 
    Name: Ronald S. Stowell
 
    Title: Treasurer and Secretary
 
            SHAREHOLDERS:
 
            /s/ Kevin A. Kelly           Kevin A. Kelly
 
            /s/ Craig A. Miller           Craig A. Miller
 
            /s/ David T. Feeney           David T. Feeney
 
            ESCROW AGENT:
 
            U.S. BANK, NATIONAL ASSOCIATION
 
       
 
  By: /s/ William E. Sicking
 
     
 
    Name:  William E. Sicking
 
       
 
    Title:  Vice President and Trust Officer
 
       

 

- 11 -



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Percentage Interests

          Shareholder:   Percentage Interest  
 
       
Kevin A. Kelly
    42.47 %
Craig A. Miller
    42.47 %
David T. Feeney
    15.06 %

 

- 12 -



--------------------------------------------------------------------------------



 



EXHIBIT “B”
Purchase Agreement
See attached.

 

- 13 -



--------------------------------------------------------------------------------



 



EXHIBIT “C”
ESCROW AGENT FEES AND EXPENSES
The total Escrow Agent Fee under this Escrow Agreement shall be $4,000, which
includes the Escrow Agent Acceptance Fee and the Annual Escrow Agent Fee for the
term of this Escrow Agreement. This total fee shall be paid to the Escrow Agent
at Closing.


 

- 14 -